                                                                                                                                                                                                      Page:       1
                                                       Case 8:17-bk-09732-CPM                        Doc 7      Filed 10/26/18             Page 1 of 4
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
Case No:               17-09732                        CPM            Judge:        Catherine Peek McEwen                       Trustee Name:                      Nicole M. Cameron
Case Name:             Roca Labs Inc                                                                                            Date Filed (f) or Converted (c):   11/17/2017 (f)
                                                                                                                                341(a) Meeting Date:               12/15/2017
For Period Ending:     09/30/2018                                                                                               Claims Bar Date:                   06/25/2018


                                    1                                               2                           3                            4                          5                             6

                         Asset Description                                       Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                              Assets
                                                                                                         and Other Costs)

  1. roca Labs v. Cynthia Koroll                                                         Unknown                     Unknown                                                        0.00                        FA
  2. Zero Calorie Labs Roca Labs vs, Jodie Barnes                                        Unknown                     Unknown                                                        0.00                        FA
  3. Florida Unclaimed Funds (u)                                                              0.00                     150.57                                                4,030.57                           FA
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                       0.00                  Unknown


                                                                                                                                                                                 Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                          $0.00                    $150.57                                               $4,030.57                         $0.00
                                                                                                                                                                                 (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  12/29/17 - QR - sent request for Fl unclaimed funds $150.57 - NMC

  3/17/18 - QR - emailed FTC counsel to determine status of lawsuit against Debtor entities - NMC

  3/22/18 - RR unclaimed funds more $ found and rcvd; filed not of assets - NMC

  3/28/18 - emailed DA for info on any outstanding lawsuits filed by Debtor prior to BK - NMC

  5/30/18 - QR - FTC has not found corp assets yet and has filed a MSJ; emailed f/u to DA re: lawsuits - NMC

  9/26/18 - QR - FTC won on summary judgment w/documentation as to damages to be filed with Court for final ruling; emailed FTC atty re: collectibility of judgment (this ruling
  most likely negates state court liable cases) - NMC




  Initial Projected Date of Final Report (TFR): 12/31/2020            Current Projected Date of Final Report (TFR): 12/31/2020

  Trustee Signature:       /s/ Nicole M. Cameron         Date: 10/26/2018
                                                                                          Page:   2

Nicole M. Cameron
                          Case 8:17-bk-09732-CPM   Doc 7   Filed 10/26/18   Page 2 of 4
235 Apollo Beach Blvd., #231
Apollo Beach, FL 33572
(813) 645-8787
                                                                                                                                                                                                Page:           1
                                                      Case 8:17-bk-09732-CPM             Doc
                                                                                         FORM72 Filed 10/26/18 Page                            3 of 4
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-09732                                                                                            Trustee Name: Nicole M. Cameron
      Case Name: Roca Labs Inc                                                                                            Bank Name: Union Bank
                                                                                                                 Account Number/CD#: XXXXXX9332
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX6355                                                                            Blanket Bond (per case limit): $26,930,000.00
For Period Ending: 09/30/2018                                                                           Separate Bond (if applicable):


       1                2                             3                                             4                                                    5                   6                     7

Transaction Date    Check or               Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
   03/23/18             3        State of Florida - Dept. of Financial     Payment of unclaimed funds -                          1229-000                 $4,030.57                                 $4,030.57
                                 Services                                  rcvd from State of Florida -
                                 200 E. Gains St.                          ck#652964
                                 Tallahassee, FL 32399-0358


                                                                                                           COLUMN TOTALS                                  $4,030.57                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                       $4,030.57                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                            $4,030.57                $0.00




                                                                                  Page Subtotals:                                                         $4,030.57                $0.00
                                                                                                                                                                        Page:     2
                                             Case 8:17-bk-09732-CPM                    Doc 7   Filed 10/26/18    Page 4 of 4


                                                                                                  TOTAL OF ALL ACCOUNTS
                                                                                                                                                    NET             ACCOUNT
                                                                                                                 NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                                    XXXXXX9332 - Checking                                               $4,030.57                  $0.00             $4,030.57
                                                                                                                        $4,030.57                  $0.00             $4,030.57

                                                                                                                (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                        transfers)            to debtors)
                                                    Total Allocation Receipts:                        $0.00
                                                    Total Net Deposits:                            $4,030.57
                                                    Total Gross Receipts:                          $4,030.57



Trustee Signature:   /s/ Nicole M. Cameron   Date: 10/26/2018

                     Nicole M. Cameron
                     235 Apollo Beach Blvd., #231
                     Apollo Beach, FL 33572
                     (813) 645-8787




                                                                            Page Subtotals:                                            $0.00                $0.00
